Name: 2002/739/EC: Commission Decision of 3 September 2002 establishing revised ecological criteria for the award of the Community eco-label to indoor paints and varnishes and amending Decision 1999/10/EC (Text with EEA relevance) (notified under document number C(2002) 3202)
 Type: Decision_ENTSCHEID
 Subject Matter: chemistry;  technology and technical regulations;  marketing;  deterioration of the environment;  non-governmental organisations;  consumption;  environmental policy
 Date Published: 2002-09-04

 Avis juridique important|32002D07392002/739/EC: Commission Decision of 3 September 2002 establishing revised ecological criteria for the award of the Community eco-label to indoor paints and varnishes and amending Decision 1999/10/EC (Text with EEA relevance) (notified under document number C(2002) 3202) Official Journal L 236 , 04/09/2002 P. 0004 - 0009Commission Decisionof 3 September 2002establishing revised ecological criteria for the award of the Community eco-label to indoor paints and varnishes and amending Decision 1999/10/EC(notified under document number C(2002) 3202)(Text with EEA relevance)(2002/739/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Regulation (EC) No 1980/2000 of the European Parliament and of the Council of 17 July 2000 on a revised Community eco-label award scheme(1), and in particular the second subparagraph of Article 6(1) thereof,Whereas:(1) Under Regulation (EC) No 1980/2000 the Community eco-label may be awarded to a product possessing characteristics which enable it to contribute significantly to improvements in relation to key environmental aspects.(2) Regulation (EC) No 1980/2000 provides that specific eco-label criteria are to be established according to product groups.(3) It also provides that the review of the eco-label criteria, as well as of the assessment and verification requirements related to the criteria, is to take place in due time before the end of the period of validity of the criteria specified for each product group. That review is to result in a proposal for prolongation, withdrawal or revision.(4) It is appropriate to revise the ecological criteria that were established by Commission Decision 1999/10/EC of 18 December 1998 establishing the ecological criteria for the award of the Community eco-label to paints and varnishes(2) in order to reflect the developments in the market. At the same time, the period of validity of that Decision as extended by Decision 2001/608/EC(3) and the definition of the product group should be modified.(5) A new Commission Decision should be adopted establishing the specific ecological criteria for this product group, which will be valid for a period of five years.(6) It is appropriate that, for a limited period of not more than twelve months, both the new criteria established by this Decision and the criteria established by Decision 1999/10/EC should be valid concurrently, in order to allow sufficient time for companies that have been awarded or that have applied for the award of the eco-label for their products prior to the date of application of this Decision to adapt those products to comply with the new criteria.(7) The measures provided for in this Decision are based on the draft criteria developed by the European Union Eco-Labelling Board established under Article 13 of Regulation (EC) No 1980/2000.(8) The measures provided for in this Decision are in accordance with the opinion of the committee instituted by Article 17 of Regulation (EC) No 1980/2000,HAS ADOPTED THIS DECISION:Article 1In order to be awarded the Community eco-label under Regulation (EC) No 1980/2000, paints and varnishes must fall within the product group "indoor paints and varnishes" as defined in Article 2, and must comply with the ecological criteria set out in the Annex to this Decision.Article 21. The product group "indoor paints and varnishes" shall comprise indoor decorative paints and varnishes, woodstains and related products, in accordance with paragraph 2, for use by do-it-yourself and professional users; and that are primarily developed for indoor use and marketed as such.This includes, inter alia, floor coatings and floor paints; products which are tinted by distributors at the request of amateur or professional decorators; decorative paints in liquid or paste formulas which may have been pre-conditioned, tinted or prepared by the manufacturer to meet consumers needs, including primers (and undercoats) of such product systems.2. "Paint" means a pigmented coating material, in liquid or in paste or powder form, which when applied to a substrate, forms an opaque film having protective, decorative or specific technical properties."Varnish" means a clear coating material which when applied to a substrate forms a solid transparent film having protective, decorative or specific technical properties.After application, the paint or varnish dries to a solid, adherent and protective coating.Decorative paints and varnishes are paints and varnishes that are applied to buildings, their trim and fittings, for decorative and protective purposes. They are applied in situ. While their main function is decorative in nature, they also have a protective role.Woodstains (lasures) are coatings producing a transparent or semi-transparent film for decoration and protection of wood against weathering, which enables maintenance to be carried out easily.3. The following products are not included in the product group:(a) anti-corrosion coatings;(b) anti-fouling coatings;(c) wood preservation products;(d) coatings for particular industrial and professional uses, including heavy-duty coatings and two-pack products;(e) speciality products, including specific stain blockers and high performance penetrating primers;(f) facade coatings;(g) any product primarily developed for outdoor use and marketed as such.Article 3For administrative purposes the code number assigned to the product group "indoor paints and varnishes" shall be "007".Article 4Article 3 of Decision 1999/10/EC is replaced by the following: "Article 3The product group definition and the specific ecological criteria for the product group shall be valid until 31 August 2003."Article 5This Decision shall apply from 1 September 2002 until 31 August 2007.Producers of products falling within the product group "paints and varnishes" which have already been awarded the eco-label before 1 September 2002 may continue to use that label until 31 August 2003.Producers of products falling within the product group "paints and varnishes" which have already applied for the award of the eco-label before 1 September 2002 may be awarded the eco-label under the terms Decision 1999/10/EC. In these cases the label may be used until 31 August 2003.Article 6This Decision is addressed to the Member States.Done at Brussels, 3 September 2002.For the CommissionMargot WallstrÃ ¶mMember of the Commission(1) OJ L 237, 21.9.2000, p. 1.(2) OJ L 5, 9.1.1999, p. 77.(3) OJ L 214, 8.8.2001, p. 43.ANNEXFRAMEWORKThe aims of the criteriaThese criteria aim in particular at:- the efficient use of the product and the minimisation of waste,- reducing the environmental and other risks (such as tropospheric ozone) by reducing solvent emissions,- reducing the discharges of toxic or otherwise polluting substances into waters.The criteria are set at levels that promote the labelling of interior paints and varnishes which have a lower environmental impact.Assessment and verification requirementsThe specific assessment and verification requirements are indicated within each criterion.Where the applicant is required to provide declarations, documentation, analyses, test reports, or other evidence to show compliance with the criteria, it is understood that these may originate from the applicant and/or his supplier(s) and/or their supplier(s), etc., as appropriate.Where appropriate, test methods other than those indicated for each criterion may be used if their equivalence is accepted by the competent body assessing the application.Where appropriate, competent bodies may require supporting documentation and may carry out independent verifications.The competent bodies are recommended to take into account the implementation of recognised environmental management schemes, such as EMAS or EN ISO14001, when assessing applications and monitoring compliance with the criteria (Note: it is not required to implement such management schemes).CRITERIA1. White pigments(a) White pigment content (white inorganic pigments with a refractive index higher than 1,8): Paints shall have a white pigment content lower or equal to 38 g per m2 of dry film, with 98 % opacity. This requirement does not apply to varnishes and woodstains.Assessment and verification: The applicant shall either provide a declaration of non-use or provide the content of white pigments and the spreading rate (as required in criterion 6(a), together with the detailed calculation showing compliance with this criterion.(b) Titanium dioxide: The emissions and discharges of wastes from the production of any titanium dioxide pigment used shall not exceed the following:- SOx emissions (expressed as SO2): 300 mg per m2 of dry film (98 % opacity),- sulphate wastes: 20 g per m2 of dry film (98 % opacity),- chloride wastes: 5, 9 and 18 g per m2 of dry film (98 % opacity) respectively for natural retile, synthetic retile and slag ores.Assessment and verification: The applicant shall either provide a declaration of non-use or provide the supporting documentation indicating the respective levels of emissions and discharges of wastes for these parameters, the titanium dioxide content of the product, the spreading rate (as required in criterion 6(a)), together with the detailed calculations showing compliance with this criterion.2. Volatile organic compounds (VACS)The VOC content shall not exceed:- wall paints (according to EN 13300): 30 g/l (minus water),- other paints with a spreading rate of at least 15 m2/l at a hiding power of 98 % opacity: 250 g/l (minus water),- all other products (including paints that are not wall paints and that have a spreading rate of less than 15 m2/l, varnishes, woodstains, floor coatings and floor paints, and related products): 180 g/l (minus water).In this context, a volatile organic compound is any organic compound with, at normal conditions for pressure, a boiling point (or initial boiling point) lower than or equal to 250 °C.Assessment and verification: The applicant shall provide a declaration of compliance with this criterion. For all products the applicant shall indicate the VOC content. Where appropriate, the spreading rate (measured as required in criterion 6(a)) shall be indicated.3. Volatile aromatic hydrocarbons (VHS)The VA. content shall not exceed:- wall paints (according to EN 13300): 0,15 % of the product (m/m),- all other products (including all other paints, varnishes, woodstains, floor coatings and floor paints, and related products): 0,4 % of the product (m/m).In this context, a volatile aromatic hydrocarbon is any hydrocarbon with, at standard conditions for pressure, a boiling point lower or equal to 250 °C and having at least one aromatic nucleus in its developed structural formula.Assessment and verification: The applicant shall provide a declaration of compliance with this criterion. For all products the applicant shall indicate the VA. content.4. Heavy metalsThe following heavy metals or their compounds shall not be used as an ingredient of the product (whether as a substance or as part of any preparation used): cadmium, lead, chromium VI, mercury, arsenic.It is accepted that ingredients may contain traces of these metals deriving from impurities in the raw materials.Assessment and verification: The applicant shall provide a declaration of compliance with this criterion.5. Dangerous substances(a) The product: The product shall not be classified as very toxic, toxic, dangerous to the environment, carcinogenic, toxic for reproduction or mutagenic in accordance with Directive 1999/45/EC.Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with a list of ingredients and related documentation (such as material and safety data sheets).(b) Ingredients (very toxic, toxic, carcinogenic, mutagenic, toxic for reproduction): No ingredient (substance or preparation) shall be used that is assigned or may be assigned at the time of application any of the following risk phrases (or combinations thereof):R23 (toxic by inhalation)R24 (toxic in contact with skin)R25 (toxic if swallowed)R26 (very toxic by inhalation)R27 (very toxic in contact with skin)R28 (very toxic if swallowed)R39 (danger of very serious irreversible effects)R45 (may cause cancer),R46 (may cause heritable genetic damage),R48 (danger of serious damage to health by prolonged exposure)R60 (may impair fertility),R61 (may cause harm to the unborn child),as laid down in Council Directive 67/548/EEC of 27 June 1967 on the approximation of the laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances, and its subsequent amendments, or in Directive 1999/45/EC of the European Parliament and of the Council of 31 May 1999 concerning the approximation of the laws, regulations and administrative provisions of the Member States relating to the classification, packaging and labelling of dangerous preparations(1), and its subsequent amendments.Active ingredients used as preservatives in the formula and that are assigned any of the risk phrases R23, R24, R25, R26, R27, R28, R39 or R48 (or combinations thereof) may nevertheless be used up to a limit of 0,1 % (m/m) of the total paint formulation.Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with a list of ingredients and related documentation (such as material and safety data sheets).(c) Ingredients (dangerous for the environment): No ingredient (substance or preparation) that is assigned or may be assigned at the time of application any of the following risk phrases (or combinations thereof):R50 (very toxic to aquatic organisms),R51 (toxic to aquatic organisms),R52 (harmful to aquatic organisms),R53 (may cause long-term adverse effects in the aquatic environment),as laid down in Directive 67/548/EEC or Directive 1999/45/EC, shall exceed 2,5 % by mass of the product.The sum total of all ingredients that are assigned or may be assigned at the time of application any of these risk phrases (or combinations thereof) shall not exceed 5 % by mass of the product.This requirement does not apply to ammonia, akyl ammonia or alkylamine.This requirement does not affect the obligation to fulfil the requirement set out in criterion 5(a) above.Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with a list of ingredients and related documentation (such as material and safety data sheets).(d) Alkylphenolethoxylates (APEOs): APEOS shall not be used.Assessment and verification: The applicant shall provide a declaration of compliance with this criterion.(e) Glycol ethers: Diethylene glycol methyl ether (DEGME, CAS 111-77-3) shall not be used.Assessment and verification: The applicant shall provide a declaration of compliance with this criterion.(f) Isothiazolinone compounds: The content of isothiazolinone compounds in the product shall not exceed 500 ppm. The content of the mixture of 5-chloro-2-methyl-2H-isothiazol-3-one (EC No 247-500-7) and 2-methyl-2H-isothiazol-3-one (EC No 220-239-6) (3:1) shall not exceed 15 ppm.Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, indicating the amounts (if used).(g) Formaldehydes: The content of free formaldehyde present in the product shall not exceed 10 mg/kg. Formaldehyde donators may only be added in such quantities as will ensure that the resulting total content of free formaldehyde will not exceed 10 mg/kg.Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, indicating the amounts present (if any) as measured by the Merckoquant method (see for example Appendix 2 to RAL-UZ 102). Alternatively the content of formaldehyde may be measured according to VdL-RL 03 method (VdL Guideline 03) "In-can concentration of formaldehyde determined by the acetyl-acetone method", in which case the concentration measured shall not exceed 100 ppm. Other equivalent tests may be used.6. Fitness for use(a) Spreading rate: Paints shall have a spreading rate (at a hiding power of 98 %) of at least 8 m2 per liter of product.Thick decorative coatings (paints that are specially designed to give a three-dimensional decorative effect and are therefore characterised by a very thick coat) shall alternatively have a spreading power of 2 m2 per kg of product.This requirement does not apply to varnishes, woodstains, floor coatings, floor paints, undercoats or adhesion primers.Assessment and verification: The applicant and/or his supplier(s) shall provide a test report using the method ISO 6504/1 (Paints and varnishes - determination of hiding power - Part 1: Kubelka-Munk method for white and light-coloured paints) or 6504/3 (Part 3: determination of contrast ration (opacity) of light-coloured paints at a fixed spreading rate), or (for paints specially designed to give a three-dimensional decorative effect and characterised by a very thick coat) the method NF T 30 073 (or equivalent).(b) Wet scrub resistance: Wall paints (according to EN 13300) for which claims are made (whether on the product or in related marketing) that they are washable or cleanable shall have a wet scrub resistance as measured by EN 13300 and EN ISO 11998 of class 3 or better (not exceeding 70 microns after 200 cycles). Where claims are made that such paints are brushable, they shall have a wet scrub resistance class 2 or better (not exceeding 20 microns after 200 cycles).Floor coatings and floor paints shall have a wet scrub resistance of class 1 (not exceeding 5 microns after 200 cycles).Assessment and verification: The applicant and/or his supplier(s) shall provide a test report according to EN 13300 using the method EN ISO 11998 (Test for cleanability and scrub resistance).(c) Resistance to water: Varnishes, floor coatings and floor paints shall have a resistance to water, as determined by EN ISO 2812-1 method 2, such that after 24 hours exposure and 16 hours recovery no change of gloss or of colour.Assessment and verification: The applicant and/or his supplier(s) shall provide a test report using the method ISO 2812/1 method 2 (Paints and varnishes - determination of resistance to liquids - Part 1: general methods).(d) Adhesion: Floor coatings, floor paints and undercoats shall score at least 2 in the EN 2409 test for adhesion.Assessment and verification: The applicant and/or his supplier(s) shall provide a test report using the method EN ISO 2409.(e) Abrasion: Floor coatings and floor paints shall have a wet scrub resistance of class 1 according to EN 13300 (not exceeding 5 microns after 200 cycles).Assessment and verification: The applicant and/or his supplier(s) shall provide a test report showing compliance with this criterion using the method referred to in EN 13300 (EN ISO 7784).7. Consumer informationThe following information shall appear on the packaging or attached to the packaging:- the use, substrate and conditions of use for which the product is intended. This shall include advice on preparatory work, etc., such as correct substrate preparation, advice on outdoor use (where appropriate), or temperature,- recommendations for cleaning tools and appropriate waste management (in order to limit water pollution). These recommendations shall be adapted to the type of product in question and field of application in question and may make use of pictograms if appropriate,- recommendations concerning product storage conditions after opening (in order to limit solid waste), including safety advice if appropriate,- recommendations on preventive protection measures for the painter, particularly in relation to working in closed rooms or with class 2 and high solid paints.The following text (or equivalent text): shall appear on the packaging or attached to the packaging: "For more information as to why this product has been awarded the Flower please visit the web-site: http://europa.eu.int/ecolabel"Assessment and verification: A sample of the product packaging shall be provided on application, together with a corresponding declaration of compliance with this criterion.8. Information appearing on the eco-labelBox 2 of the eco-label shall contain the following text: "good performance for indoor usehazardous substances restrictedlow solvent content".Assessment and verification: The applicant shall provide a sample of the product packaging showing the label, together with a declaration of compliance with this criterion.(1) OJ L 200, 30.7.1999, p. 1.